DETAILED ACTION
In the amendment filed on December 16, 2020, claims 1 – 13 are pending.  Claims 1, 10 and 11 have been amended. Claim 13 has been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Repeating from the previous Office Action, upon reaching a condition for allowance, the Abstract is required to be amended to contain the subject matter which is determined to be new in the art to which the invention pertains.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation

“bonding material for bonding a chip to a substrate by means of thermal bonding” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claim element “bonding material for bonding a chip to a substrate by means of thermal bonding” corresponds to the following materials as found in the specification 

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 –12 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amendments to the claim cures the deficiencies enumerated in the previous Office Action. However, the claim as amended recites in the last wherein clause “a mesh is employed …so as to divide the material portions on the donor substrate”. There is a lack of antecedent basis for the limitation “the material portions on the donor substrate” within the context of the instant claim. In the previous version of the claims, antecedence for “the material portions” was provided by the now-deleted limitation “having material portions of the donor material”. As the instant claims do not have such a limitation, there is a lack of clarity to what “the material portions on the donor substrate” may be in the context of the instant claim. Should the “material portions on the donor substrate” be intended to reference the donor material present on the occupied regions of the donor substrate, the Examiner recommends – among other potential solutions – to amend “the material portions on the donor substrate” to “the where the mesh is employed to achieve the recited function of obtaining a meshed light pattern directed to the donor substrate so as to divide the (indefinite) material portions on the donor substrate into smaller sub-portions. In essence, there is no indication to how the mesh achieves the function of obtaining a meshed light pattern to the donor substrate, in view of the claim comprising1 the recited steps and elements. If the intention is to have a mesh between the light source and the donor substrate, that the claims be amended – among other potential solutions – to have a step of “providing a mesh between a/the light source and a/the donor substrate” alongside any necessary amendment to the aforementioned wherein clause to provide proper antecedent basis to such a suggested step.
For the purposes of art rejections, the Examiner will interpret the “mesh” to be located at any point relative to the light source and/or embedded within other objects.
Dependent claims are rejected on the basis of their parent claims.

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Smits et al. WO2015/065182 (hereafter “Smits”) in view of Ikeda et al. US2009/0305445 (hereafter “Ikeda”).

Smits does not expressly teach that the donor material forms/comprises a pattern of an occupied regions of the donor substrate as claimed and an unoccupied regions of the donor substrate as claimed, wherein the unoccupied regions are interspersed between the occupied regions. While Smits does expressly teach that donor material on a donor substrate is transferred as a whole so as to form a resulting pattern onto the receiving surface. Smits does not expressly teach that the transferred donor material is that of the occupied regions as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smits to utilize a donor substrate comprised of the claimed patterning that is transferred as a whole during the light pulse because Ikeda teaches that pre-patterning the donor substrate improves the accuracy of pattern transfer.
Regarding claim 7, Smits does not teach wherein a portion of the receiving surface on which the donor material is applied is curve. 
In an embodiment, Ikeda discloses applying donor material onto an insulator at a point of concavity, surrounded by curves (Fig. 3A-3D, Fig. 11B; [0075] – [0077]).  Ikeda further discloses that the receiving surface for a deposited material such as electroluminescent (EL) layer material is preferably formed so as to have a curved 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have a receiving surface on which the donor material is applied onto being curved because Ikeda teaches that having at least one portion of the substrate that is curved aids on obtaining favorable coverage of a film that is to be stacked within the curvature, which can be used to make specific electronic devices that rely on placing precise layers one atop the other, such as EL layers onto electrodes. One of ordinary skill in the art can adopt the technique for other applications that require the same type of patterning with a reasonable expectation of success.
Regarding claim 8, in an example, Smits discloses that the acceptor substrate may be a PEN (polyethylene naphthalate; page 19 line 15).  Smits describes PEN substrates as flexible (page 12 lines 25 – 30).
Regarding claim 9, while Smits does not expressly disclose a separate mask (distinct from the claimed mesh which does have a masking function) arranged over a portion of the donor substrate as claimed, Smits does disclose that what is used for creating pixelating subregions is a mask. Furthermore, Smits does expressly teach there is an overall masked pattern as shown in Figures 1B and 2B (compare pattern 7a and 7b). Accordingly, the introduction of additional masks/meshes merely act as a duplication of parts for the same purpose.  Mere duplication of parts or steps has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

s 3, 4, 6, 10, 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Smits in view of Ikeda as applied to claims 1, 2, 7, 8, 9 above, and further in view of Sandstrom et al. US 2018/0015671 (hereafter “Sandstrom”).
Regarding claim 3, Smits discloses that the donor substrate may be a sheet that transfers patterns as part of a roll-to-roll continuous manufacturing process (Fig. 4; page 16 line 24 – page 17 line 15).
Smits in view of Ikeda does not expressly teach that the donor substrate is indented and that the donor material is discretized in the donor substrate within the indentations with the indentations holding the donor material. 
Sandstrom is directed to general processes of laser-induced forward transfer using a donor substrate, a laser light and a receiver substrate (Abstract). Sandstrom discloses a donor roll comprised of pits ([indentations]) that can be formed by techniques such as embossing (Fig. 9A, 9B; [0059] – [0061]).  The pits are filled with donor material in dot form. By having donor material arranged in pits or patterns, the aiming and uniformity of the use of a laser to jet donor material [using light pulse to transfer material] becomes predictable and high-precision ([0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smits in view of Ikeda by indenting the donor substrate and placing donor material for transfer into the indentations because Sandstrom teaches that such an arrangement is useful for creating discrete islands of material to enhance transfer efficiency and precision. Furthermore, Sandstrom discloses where the donor material is patterned and discretized onto a flat donor substrate, as in Ikeda, and an equivalent indentation 
Regarding claim 4, Smits in view of Ikeda does not expressly teach that at least part of a surface of a donor substrate is treated to change an adhesiveness between the surface of the donor substrate and the donor material.
Sandstrom discloses that in some embodiments, the donor substrate may include [treated to include] a layer that aids in adhesion of the donor material to the donor substrate ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing before the effective filing date of the claimed invention to have modified the method of Smits in view of Ikeda to treat at least a part of the donor substrate so as to change, at the part of the surface of the donor substrate, an adhesiveness between the donor material and the donor substrate because Sandstrom suggests that the inclusion of an adhesive layer between the donor material and the donor substrate would be advantageous.
Regarding claim 6, Smits does not expressly teach that the donor substrate comprises a pattern of cells defining boundaries for containing the donor material inside the boundaries, wherein the occupied regions of the pattern are formed by selectively occupying a predefined subset of the cells.

Sandstrom discloses that dots containing donor material can be pre-assigned [selectively occupied as a subset] onto the donor substrate in order to allow for greater utilization of donor material without ejection at random locations (Fig. 10A; [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smits by having the donor substrate comprise a pattern of cells defining boundaries for containing the donor material inside the boundaries, wherein the occupied regions of the pattern are formed by selectively occupying a predefined subset of the cells because Ikeda and Sandstrom suggest the use of cells in order to increase pattern transfer efficiency and Sandstrom further teaches that pre-assigning cells with donor material allows for greater utilization of donor material without ejection at random locations.
Regarding claim 10, Smits discloses that their disclosed methods may be used with other steps such as patterning of a chip bond pad as well as placing solder bumps on a bond pad; (page 7 lines 20 – 25, page 13 lines 10 – 15).
However, Smits does not expressly teach that the donor material is specifically a bonding material for bonding a chip to a substrate by means of thermal bonding.
Sandstrom discloses that the donor material that is transferred to a substrate may be e.g. a solder paste or a conductive adhesive ([0093]).
prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claim 11, Smits does not expressly teach that the donor material on the donor substrate is patterned to match a pre-existing on the receiving surface and is transferred onto the pre-existing pattern during the light pulse.
Ikeda discloses that a deposition target may comprise a series of electrodes 202 surrounded by regions of insulator 203 [pre-existing pattern] (Fig. 3A, [0074] – [0075]). The deposition material 105b deposits directly onto the pattern of the electrodes 202 during irradiation of the donor substrate (Fig. 3B). In the embodiment, the material layer 105b is used for forming an electroluminescent (EL) layer 206 specifically over the electrode ([0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have further modified the method of Smits in view of Ikeda to have the donor material on the donor substrate is patterned to match a pre-existing on the receiving surface and is transferred onto the pre-existing pattern during the light pulse because Ikeda suggests that such matching can be used to make specific electronic devices that rely on placing .

Claim 5 remains rejected under 35 U.S.C. 103 as being unpatentable over Smits in view of Ikeda as applied to claims 1, 2, 7, 8, 9 above, and further in view of Uchida et al. US 2012/009482 (hereafter “Uchida”).
Regarding claim 5, Smits in view of Ikeda does not expressly teach that the discrete portions of the donor substrate comprising donor material are at least in part obtained by the donor substrate having a varying degree of an adhesiveness between the donor material and the donor substrate in the manner claimed.
Uchida is directed to a method of manufacturing organic electroluminescent (EL) elements using a donor substrate (Abstract). Uchida discloses a donor substrate 10 comprised of a heat generating layer 16 and a series of droplets 35 of film-forming solution placed onto the heat generating layer  are used to form a dot shaped film that act as a transfer layer 11 (Fig. 26A –26B; [0220] – [0222]). The dot-shaped film exists on a predetermined area of the donor substrate. The predetermined area of the donor substrate is formed by treating the predetermined area of the donor substrate to increase a lyophilic property relative to the remaining area, thus causing the film-forming solution to adhere specifically to the pre-determined area [varying adhesiveness… cause occupied regions to have higher adhesiveness to donor material] ([0221] – [0222]). Patterning by altering adhesion between the donor substrate and resultant 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified D1 in view of Smits to have the discrete portions of the donor substrate comprising donor material be at least in part obtained by the donor substrate having a varying degree of an adhesiveness between the donor material and the donor substrate in the manner claimed because Uchida teaches that patterning by altering adhesion between the donor substrate and resultant transfer material allows for the production of donor material patterns with improved surface structure and no requirement of positioning banks, thus reducing manufacturing costs of desired donor substrates.

Claim 12 remains rejected under 35 U.S.C. 103 as being unpatentable over Smits in view of Ikeda as applied to claims 1, 2, 7, 8, 9 above, and further in view of Sandstrom and Ogawa WO2007/111341 A1 (hereafter “Ogawa”).
Regarding claim 12, Smits discloses that the donor substrate may be a sheet that transfers patterns as part of a roll-to-roll continuous manufacturing process (Fig. 4; page 16 line 24 – page 17 line 15).
Smits in view of Ikeda does not expressly teach a step of embossing the donor substrate with a roll.
With regards to the step of embossing the donor substrate:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smits in view of Ikeda by indenting the donor substrate and placing donor material for transfer into the indentations because Sandstrom teaches that such an arrangement is useful for creating discrete islands of material to enhance transfer efficiency and precision. Furthermore, Sandstrom discloses where the donor material is patterned and discretized onto a flat donor substrate, as in Ikeda, and an equivalent indentation structure for patterning. Both types of donor substrate arrangements are taught to achieve the same purpose. Thus, one of ordinary skill in the art may substitute the donor substrate patterning as taught by Ikeda with that of Sandstrom because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With regards to the specific use of a roll to emboss a donor substrate:
Ogawa is directed to the creation of indented sheet products via embossing (Abstract; Fig. 1; page 1 lines 4 – 7).  Ogawa discloses the steps of coating a sheet with a radiation curable resin, drying the radiation curable resin, and then emboss-transferring a pattern of indentations to the radiation curable resin using an embossing roller [roll] (Fig. 1; page 5 line 20 –  page 6 line 12, page 8 lines 19 – 27). The resin itself may be a material such as polyethylene naphthalate (PEN, page 10 lines 25 – 32). Embossing rollers are disclosed to be useful for forming endless belts of indented 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smits in view of Ikeda and Sandstrom to form the donor substrates by embossing the donor substrate specifically with an embossing roll as taught by Ogawa because Ogawa teaches that the use of rolls allows for accurate pattern transfer onto substrates meant to contain indentations.
Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) Office action does not establish a prima facie case of obviousness with regard to any one of the currently pending claims since the teachings of the cited Smits and Ikeda references cannot be properly combined to render Applicant's claimed invention. Furthermore, Office action does not establish a proper reason for one skilled in the art to modify Smits' antithetical teachings, in view of Ikeda, in a way that would result in Applicant's claimed invention. Notably, neither reference demonstrates any awareness of a particularized problem in Smit's arrangement (i.e. non-patterned donor material) that would provide a reason to modify Smits (in view of Ikeda) in a way that resulted in Applicant's claimed invention. In particular, the Office Action replaces Smit’s mask approach with the donor material pre-patterning approach expressed by Ikeda, which obviates any need for interposing a mesh between the light source and the donor substrate.  The claimed invention obviates using any type of light source “mask” interposed between the light source and the donor substrate. 
 
In response to the applicant's arguments, please consider the following comments.
a.)  As a preliminary matter, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
Based on the record and Applicant’s arguments, the definition of what is a mesh and a meshed light pattern appears to be critical to the claimed invention (Applicant’s at least partially, pixelates/subportions pattern areas into one or more sub-portions (page 13 lines 1 – 15).  The Examiner finally notes that the location of a mesh is not established by the instant claims, and that dependent claim 9 establishes that a mask can be placed between the light source and the donor substrate.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, contrary to Applicant’s assertions, the proposed modification of Smits is not to replace the presence of the mesh/mask or the steps taught by Smit, but to replace the donor substrate of Smit with the donor substrate of Ikeda in the context of transfer coating. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The reason for the modification of the method of Smit to utilize a donor substrate with a pattern is because Ikeda teaches that pre-patterning donor substrates prior to pattern transfer improves the accuracy of the pattern transfer ([0023], [0115]). The combination of Smit with the teachings of Ikeda do not require outright replacement of steps because the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
	In response to Applicant’s arguments that Ikeda teaches that the donor material is pixelated, the Examiner first notes that the claims do not exclude a mesh existing within a mask. The Examiner also notes that Ikeda discloses the deposition of patterns, not necessarily the deposition of pixels. While Ikeda does teach embodiments where the deposition patterns track along pixels ([0118] Embodiment 4, [0176] Embodiment 6), the general principle of patterning as well as other embodiments exist that do not describe pixels.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, within the context of 
This is in contrast with the use of the term pixels in Smit, wherein a pixel is a regular and homogenous subdivision of a pattern area (page 3 lines 5 – 25, page 4 lines 25 – 30, page 12 lines 1 – 15). As the two concepts are different, there is no teaching away present within the references themselves.
Finally, the Applicant recites that Smit and Ikeda do not teach an unpatterned mesh being interposed between the light/heat source and the donor substrate. However, under the broadest reasonable interpretation of the term “mesh”, a mesh is not inherently unpatterned; for example a mesh can be part of a broader mask. Consistent with the specification, any mask that can produce a light pattern that subdivides and pixelates, i.e. produces a meshed light pattern, can be considered a mesh or alternatively contain a mesh.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the mesh is unpatterned) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)